\ooi-m
                                ELECTRONIC RECORD




COA #      01-13-00504-CR                        OFFENSE: 22.02 (Aggravated Assault)

           Torrence Renard Ivy v. The State
STYLE:     of Texas                              COUNTY:         Fort Bend

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    434th District Court


DATE: 07/10/2014                  Publish: NO    TC CASE #:      11-DCR-056582A




                        IN THE COURT OF CRIMINAL APPEALS


         Torrence Renard Ivy v. The State of
STYLE:   Texas                                        CCA#:
                                                                        \QO*~lH
         PRO SK                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                     JUDGE:

DATE:      ///J*/*//                                 SIGNED:                            PC:.
JUDGE:       /uU UtSI^Lj*—                            PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD